   Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 1 of 38 PageID #:605




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LASHAWNA LANE-MURRAY,                             )
                                                  )
               Plaintiff,                         )      No. 17-cv-08474
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
JIMMY PAYTON and the                              )
UNITED STATES OF AMERICA,                         )
                                                  )
               Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       In July 2016, Lashawna Lane-Murray lost her husband, Sydni Murray, in a

car accident. Murray was riding in the passenger seat of a car driven by his friend,

Jimmy Payton, when Payton ran a red light at an intersection. At that moment, Jason

Kulesza, driving a United States Postal Service truck, was crossing through the

intersection on a green light and ended up striking the passenger side of Payton’s car,

where Murray was sitting. Murray was killed on impact.

       Eventually, Lane-Murray filed this wrongful-death lawsuit against both the

United States government (under the Federal Tort Claims Act) and Payton.1 R. 1,

Compl.2 According to Lane-Murray, Payton and Kulesza were both responsible for

the accident—Payton because he was intoxicated, and Kulesza because he was

speeding. The defendants in turn dispute the apportionment of liability between



       1This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1346(b)
and supplemental jurisdiction over the state claims under 28 U.S.C. § 1367.
       2Citations to the record are “R.” followed by the docket entry number and, where

applicable, a page or paragraph number.
   Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 2 of 38 PageID #:606




them—the government argues that Payton was 100% responsible, while Payton

argues that the government should also be held at least 50% liable (and thus also on

the hook for damages).

      In March 2020, the case proceeded to a three-day bench trial, during which

both fact and expert witnesses testified. Before trial, the parties each filed briefs

outlining proposed governing legal principles. R. 126, Pl.’s Br.; R. 115, Payton Br.; R.

116, Gov’t Br. This Opinion sets forth the Court’s findings of fact and conclusions of

law under Federal Rule of Civil Procedure 52. These findings are based on the

exhibits allowed into evidence and the testimony provided at trial. The findings are

also premised on the Court’s credibility determinations after observing each of the

witnesses testify in person at trial.

      As detailed below, on review of the evidence, the Court finds that Payton and

Kulesza were both negligent, though at vastly different apportionments. Specifically,

Payton was 95% at fault, while Kulesza was 5% at fault. The Court also finds that

Murray’s estate is entitled to the following wrongful-death damages: $1,750,000 in

compensatory damages for Murray’s wife and three children and $11,760 in funeral

expenses, with Payton and the government responsible for their respective

percentages.




                                           2
Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 3 of 38 PageID #:607
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 4 of 38 PageID #:608




Gov’t Exh. 31 at 6.5 Although the streets are not labeled in the image, the yellow

“Path of Jeep” arrow reflects Payton and Murray’s northbound route along

Independence, while the yellow “Path of USPS Truck” arrow reflects Kulesza’s

westbound route along Congress (coming off the exit ramp of the I-290 expressway).

      On the night of the accident, Payton and Murray had been socializing with

their friends. Payton testified that he began drinking alcohol at around 7 p.m. He

also started using marijuana around the same time. According to Payton, he

continued to use marijuana until about 2 a.m. (It is not clear what time he stopped

drinking.) At some point after that, Payton and Murray got into Payton’s car together

and drove to Payton’s father’s house; Payton was the driver. They spent a short time

at Payton’s father house, and then Payton and Murray got back into the car to head

to Payton’s home.

      It was en route from Payton’s father’s house to Payton’s home that the accident

happened. Specifically, at some point shortly before 3:16 a.m., Payton and Murray

turned northbound onto Independence Boulevard. They were in the rightmost traffic

lane, which was a through-lane, as they headed straight through the intersection, not

knowing that the life-changing moment was about to strike.

      Meanwhile, as tragic luck would have it, Kulesza had just exited the I-290

expressway, driving up a ramp that merges onto westbound Congress Parkway

(Stipulation 4). At the time, Kulesza was acting within the scope of his employment



      5The  yellow arrows and red labels were created by the government’s expert, Michael
Bracki. This photo was taken from Bracki’s demonstrative exhibit, which was designated as
Government Exhibit 31.
                                           4
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 5 of 38 PageID #:609




as a truck driver for the United States Postal Service (Stipulation 5). Kulesza’s job

was to transport mail in a box truck from the main post office in downtown Chicago

to a post office branch on the West Side. According to Kulesza, he had worked for the

Postal Service for nearly 20 years, and he had driven that exact route almost daily

for around three years. Kulesza testified that, over the years, he had witnessed at

least two car accidents at that very intersection of Independence and Congress, and

he had heard of many more accidents. He also knew that the intersection was

obstructed by dense foliage, so it was difficult to see cars approaching the intersection

from northbound Independence while on westbound Congress. (The point about

foliage obstruction was also observed by the government’s expert, Michael Bracki.)

On the night of the accident, Kulesza’s mail truck was fully loaded and weighed

around seven tons. Kulesza, for his part, was either in the leftmost lane or the center

lane on Congress; the parties dispute this fact. In any event, he also planned to drive

straight through the intersection to continue on westbound Congress.

      This brings us to the few seconds before the crash. As mentioned above, Payton

and Murray were driving northbound on Independence Boulevard, approaching

Congress Parkway. Kulesza was driving westbound on Congress Parkway,

approaching Independence Boulevard. Kulesza testified that as he crossed into the

intersection, his light (that is, the traffic light governing westbound Congress) was

green. Payton, however, testified that as he approached the intersection, he saw that

his light (that is, the traffic light governing northbound Independence) was green. In




                                           5
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 6 of 38 PageID #:610




other words, in the second or so leading up to the crash, both Payton and Kulesza

maintain that they had the green light.

      Unfortunately, there is no video footage directly showing the traffic light

sequences at the exact moment of the crash, because there were no video cameras

aimed directly at the traffic lights themselves. But there is video footage, taken from

a police observation device (commonly known as a “POD” camera), showing the two

vehicles entering the intersection and colliding. Specifically, there was a POD camera

(which is indicated in the satellite image above with a red arrow and the label “POD

#6208”) attached to a light pole located on the northwest corner of Independence and

Congress. This POD camera directly captured the collision.

      The POD video was played during trial and showed the following sequence of

events. See Gov’t Exh. 23. At 3:15:58 (that is, 3:15 a.m. and 58 seconds), two cars

approach the intersection—one on westbound Congress and the other on northbound

Independence. The car on Independence does not stop and drives straight through

the intersection; the car on Congress stops at the intersection. At 3:16:15, another car

drives through the intersection without stopping on northbound Independence. At

3:16:30, the car that had been stopped on westbound Congress begins to move and

drives through the intersection. After that, three or four more cars also drive through

the intersection on westbound Congress. At 3:16:40, the Postal Service box truck

driven by Kulesza enters the frame on westbound Congress. At 3:16:41, Kulesza

continues to drive on westbound Congress toward the intersection with no sign of

slowing down. At 3:16:42, Kulesza’s truck enters the intersection. This is also the



                                           6
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 7 of 38 PageID #:611




precise moment when Payton’s car enters the frame on northbound Independence

and drives straight through the intersection. Kulesza’s truck crashes into the

passenger side of Payton’s car. By 3:16:44, the force of the crash has sent both vehicles

out of the frame. Murray died on impact (Stipulation 6). Payton and Kulesza both

survived and were taken to a hospital for treatment.

      An undisputed speed analysis would later reveal that Payton had been driving

53 miles per hour, while Kulesza had been driving 36 miles per hour. Gov’t Exh. 31

at 10. (This was a demonstrative exhibit, but the Court cites it for convenience’s sake

as the stand-in to the testimony). It is also undisputed that both Payton and Kulesza

were going above their respective speed limits; however, and as discussed in more

detail below, there is an intense dispute over what speed limit governed Kulesza’s

travel route.

      At around 4 a.m., Chicago Police Officer Charles Galey showed up at the scene.

Galey was a member of the Chicago Police Department’s Major Accidents

Investigation Unit and had been assigned to investigate the crash. Later that

morning, at around 9 a.m., Galey went to the hospital to speak with Payton and

Kulesza. At the hospital, Galey learned that Payton had been intoxicated at the time

of the accident. Specifically, Payton had marijuana in his system, and his blood

alcohol level was found to be 0.16 (which was twice the legal limit of 0.08).

      As a result of the accident, Payton was charged with various crimes. Gov’t Exh.

47 at 1. In September 2017, he pled guilty to two counts of aggravated driving under

the influence and one count of reckless homicide. Gov’t Exh. 46 at 5-8. Payton is



                                           7
   Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 8 of 38 PageID #:612




currently serving a five-year sentence in the custody of the Illinois Department of

Corrections. Gov’t Exh. 48. Kulesza, for his part, was initially issued a red-light

citation (Stipulation 12), but it was later dismissed (Stipulations 13 and 14).

       At the time of his death, Murray was 31 years old (Stipulation 10) with 44 more

years of life expectancy (Stipulation 11). Murray is survived by his wife, LaShawna,

and his three children, K.M., A.M., and S.M.6 (Stipulation 8).

                                    B. Factual Findings

       As alluded to earlier, the parties dispute several important facts about the

accident. It is time to resolve those disputes.

                                 1. Payton’s Intoxication

       As a threshold matter, the Court finds that Payton was intoxicated at the time

of the accident. Indeed, despite his lawyer’s suggestions to the contrary, Payton

himself testified that he was intoxicated, and Officer Galey also testified that shortly

after the accident, Payton had marijuana in his system and his blood alcohol level

was twice the legal limit. Even if Payton had disputed this fact, though, issue

preclusion means he would have been bound by his guilty plea and conviction for two

counts of aggravated driving under the influence.7 During the plea colloquy, Payton



       6The  Federal Rules of Civil Procedure require that minors be referred to only by their
initials. Fed. R. Civ. P. 5.2(a)(3).
        7As the Court explained in its pretrial decision on motions in limine, R. 108, issue

preclusion is applicable if: (1) the issue that was decided in a prior case is identical to the one
present in the current action; (2) final judgment on the issue was reached in the prior case;
and (3) the party against whom the preclusion is now aimed was a party in the prior case.
Sanchez v. City of Chicago, 880 F.3d 349, 357 (7th Cir. 2018) (citing Du Page Forklift Serv.,
Inc. v. Material Handling Servs., Inc., 744 N.E.2d 845, 849 (Ill. 2001)). Beyond these
threshold requirements, courts must also determine that “no unfairness will result to the
party sought to be estopped,” which means the party must have had “a full and fair
                                                8
   Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 9 of 38 PageID #:613




specifically admitted to driving “while the alcohol concentration in his blood or breath

was .08 or more.” Gov’t Exh. 46 at 5.

                              2. Payton’s Control of Car

       Payton attempts to mitigate his intoxication status, however, by arguing that

even though he was intoxicated, he was still in full control of his car and had full

coordination of his sight and hearing. But the Court is not persuaded by Payton’s

testimony on this point. Specifically, the fact that he did have a substantial amount

of alcohol in his system makes it much less likely that he really had full control over

his motor abilities. Moreover, it is undisputed that he was going 53 m.p.h. (in a 30

m.p.h. zone) when he drove into the intersection and collided with Kulesza. As the

POD video footage makes clear, Gov’t Exh. 23 at 3:16:32-3:16:44, that is way too fast

for that urban intersection, especially compared to how fast the other cars on the road

were going that night. It is true that, at least based on the few seconds of footage

available, Payton was not visibly swerving or going out of his lane, but given his

intoxication status and the fact that he was speeding, the Court refuses to find that

Payton was in full control of his car at the time of the accident.

                                    3. Traffic Lights

       Moving on, the next dispute is more intense: who ran the red light, Payton or

Kulesza? The answer is clear. Payton is again bound by the factual admissions in his

guilty plea. Specifically, as mentioned above, Payton pled guilty to reckless homicide



opportunity to present his case” and an “incentive to litigate.” Am. Family Mut. Ins. Co. v.
Savickas, 739 N.E.2d 445, 451 (2000). Here, the Court determined that all of the criteria for
issue preclusion had been satisfied. R. 108 at 7-10.
                                             9
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 10 of 38 PageID #:614




and aggravated driving under the influence. See Gov’t Exh. 46 at 5-8. During the plea

colloquy, the fact that Payton drove through the red light was offered by the

government and accepted by the court as a basis for the plea. Id. at 11-12, 14. Thus,

even though Payton testified at trial that his light was green, the Court cannot credit

that testimony in light of the plea. And even if there was enough wiggle room in

applying issue preclusion against Payton so that he is somehow not legally bound by

that admission, as a factual matter the Court would find that the admission was

powerful evidence against Payton and that he ran the red light.

       But that still leaves Lane-Murray, who of course was not a party to Payton’s

criminal case, nor aligned with Payton. So Lane-Murray is not bound by issue

preclusion and is free to argue that Payton had the green light and Kulesza ran the

red light.8 Indeed, at trial, Lane-Murray argued that Kulesza ran the red light, while

the government maintained that Payton ran the red light.

       Turning first to the government’s argument that Payton ran the red light, the

government offered the following evidence at trial. First, there was Payton’s plea-

colloquy statement itself, which, although not binding on Lane-Murray, could still be




       8The  Court acknowledges that this asymmetrical application of issue preclusion could
potentially lead to some strange results at trial if Payton were bound by the factual admission
that he ran the red light, but Lane-Murray was able to prove by a preponderance of the
evidence that it was actually Kulesza who ran the red light. If that had happened, then the
Court would likely find a larger share of liability for the government for purposes of Lane-
Murray’s claims; but then the government would be entitled to try to offset some of those
damages through a contribution claim against Payton, in which case they could rely on the
fact that Payton, not Kulesza, ran the red light. See R. 27, Answer at 2 (“Jimmy Payton’s
negligence contributed in whole or in part to the damages Lane-Murray alleges, and the
Illinois law on contribution, 740 ILCS 100/2, applies to eliminate or reduce any recovery
against the United States.”).
                                              10
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 11 of 38 PageID #:615




introduced as persuasive evidence. See Gov’t Exhs. 46, 57, 48. The statement is not

hearsay because it is a prior inconsistent statement under oath and Payton was

available at his deposition (which stood-in for his trial testimony) for cross-

examination. Fed. R. Evid. 801(d)(1)(A). Then, there was Kulesza’s testimony that his

light was green. Specifically, Kulesza explained that when he exited the I-290

expressway (that is, when he drove onto the exit ramp leading onto Congress

Parkway), he began pressing the brake pedal on his truck to slow down. While on the

exit ramp, Kulesza noticed that the traffic light governing westbound Congress was

red. So, he continued braking as he got off the exit ramp and merged onto westbound

Congress Parkway. But at some point when Kulesza was on the short stretch of road

between the end of the exit ramp and the intersection, he saw that his light turned

from red to green. So, as he approached the intersection, he took his foot off the brake

pedal and switched to the gas pedal so that he could drive through the intersection

on the green light. That testimony was credible.

      On top of that evidence, the government also offered light timing analyses by

Officer Galey, the accident investigator, and Michael Bracki, the government’s

accident reconstruction expert. As mentioned above, there is unfortunately no direct

video footage or photographs of the traffic lights at the time of the accident. But both

Galey and Bracki testified about various pieces of circumstantial evidence suggesting

that Kulesza’s light was green and Payton’s light was red.

      Specifically, Officer Galey testified that, in his capacity as an accident

investigator for the police department, he believed Kulesza had the green light and



                                          11
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 12 of 38 PageID #:616




Payton had the red light at the time of the collision. In support of that conclusion,

Galey pointed to three pieces of evidence: (1) his light-timing analysis; (2) the activity

of the other cars on the road; and (3) the reflection of a green light in the windshield

of Kulesza’s USPS truck. With regard to the light-timing analysis, Galey explained

that, on the day after the crash, he returned to the accident site at roughly 3:16 a.m.

(the same time as the accident) to observe the traffic lights. Basically, Galey drove

down westbound Congress until he reached the Independence intersection, and then

he waited in his car and recorded the length of the green, yellow, and red lights

governing westbound Congress (that is, Kulesza’s light). According to Galey’s

calculations, the red light lasted 41.1 seconds, the green lasted 20.8 seconds, and the

yellow lasted 2.9 seconds. See Gov’t. Exh. 56.

      Galey then checked his light-timing analysis against the POD video footage, in

which he could see when other cars were either stopping or driving through the

intersection. Specifically, when cars were driving through the intersection, Galey

inferred that the light was green, and when cars were stopped at the intersection,

Galey inferred that the light was red. According to Galey, based on the timing of when

the cars on westbound Congress were either stopped at the intersection or drove

through the intersection, he could infer when the westbound Congress light was

either red or green. And during the collision, he inferred that the light for westbound

Congress (Kulesza’s light) was green based on when the cars on Congress started

proceeding through the intersection.




                                           12
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 13 of 38 PageID #:617




      The final piece of evidence Galey offered was the reflection of a green light in

the front windshield of Kulesza’s Postal Service truck during the collision. See Gov’t

Exh. 23 at 3:16:43. Here is a screenshot from the POD video:




Gov’t Exh. 31 at 22. Remember that this POD camera was located on a light pole on

the northwest corner of the Congress and Independence intersection. According to

Galey, the reflection in this screenshot demonstrates that the westbound Congress

light was green at the moment that the crash occurred.

      Officer Galey’s conclusions were echoed by the government’s accident

reconstruction expert, Michael Bracki. In fact, Bracki went even farther in his light-

timing analysis by comparing the northbound Independence light sequences to the

southbound Independence lights. To do this, he requested official light timing data

from the City of Chicago Department of Transportation and also studied bystander

videos of the accident. According to Bracki, the official City of Chicago data showed

that the southbound Independence light and the northbound Independence light were

physically wired such that they always change simultaneously. So, when the

northbound Independence light changes from red to green, the southbound
                                         13
Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 14 of 38 PageID #:618
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 15 of 38 PageID #:619




Independence shortly after the accident. Specifically, bystander footage showed

Kulesza’s USPS truck rolling to a stop in front of the southbound Independence traffic

lights; roughly 17 seconds after the crash, the southbound Independence lights

changed from red to green. Thus, with the knowledge that the southbound and

northbound lights change at the same time, it was possible for Bracki to make

inferences about the northbound lights as well, despite not having direct footage of

them. In other words, Bracki could conclude that the northbound Independence lights

also changed from red to green roughly 17 seconds after the crash. (As for the timing

of these events, Bracki explained how he used common anchor points to match the

bystander footage with the official POD video and thus determine when certain

events happened in the bystander video.) Bracki could then work backwards from

that to determine, based on the light-timing sequences, whether the northbound

Independence light was red or green at the time of the accident.

      Like Galey, Bracki also observed the behavior of the other cars on the road

(noting when they were stopping and going), as well as reflection evidence. For

instance, Bracki explained how 27 seconds before the accident, a car drove through

the intersection on northbound Independence, and a red light was reflected on that

car’s side windows, which suggested that the light for northbound Independence was

green, while the light for westbound Congress (which was reflected in the window)

was red. The same thing happened roughly four seconds before the accident, when a

car drove through the intersection on westbound Congress, and a red light was

reflected in the side windows, which suggested that the light for westbound Congress



                                         15
Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 16 of 38 PageID #:620
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 17 of 38 PageID #:621




Gov’t Exh. 31 at 24.10 The purpose of that differential timing was to allow cars stuck

in that in-between piece of road on westbound Congress to clear the intersection.

After a few seconds, the westbound Congress lights located at the southbound

Independence intersection would also turn from green, to yellow, to red. At that point,

both sets of westbound Congress lights were red, and only then would both of the

northbound and southbound Independence lights—which would have been red the

entire time—simultaneously change from red to green.

      Thus, Bracki explained how the bystander footage showing the southbound

Independence light changing from red to green at 17 seconds after the crash could

not only be used to infer what was happening with the northbound Independence

lights, but could also shed light on what was going on with both sets of westbound

Congress lights. Working backward from the staggered timing of the westbound

Congress lights, Bracki concluded that at the time of the accident, the light for

Kulesza (that is, the first set of lights on westbound Congress) was green.

      To resist this conclusion, Lane-Murray elicited two main pieces of evidence in

support of the argument that Kulesza, not Payton, ran the red light. First, there was

Payton’s own testimony that his light was green. Indeed, Officer Galey also testified

that when he interviewed Payton a few hours after the accident, Payton told him that

the light on Independence was actually red and he had waited at the intersection

until his light turned green, which is when the accident happened. Second, Lane-

Murray offered a different interpretation of the reflection evidence discussed above.


      10Once  again, the red, green, and yellow arrows were created by the government’s
expert, Michael Bracki, while the black and white street labels were created by the Court.
                                           17
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 18 of 38 PageID #:622




Specifically, Lane-Murray points out that the image of the windshield reflection was

captured right when the force of the collision caused the Postal Service truck (which

had been facing west right before the accident) to veer to face northwest. Because the

Postal Service truck was facing northwest in the image, that purportedly suggests

that the green light reflected in the truck’s front windshield had to be the traffic light

for northbound Independence, not westbound Congress. Thus, the implication offered

by Lane-Murray was that Payton had the green light at the time of the collision, and

Kulesza ran the red light.

      To sum up, then, the following evidence supports Kulesza having the green

light: Payton’s guilty plea and conviction, Kulesza’s testimony, the light-sequence

timing analyses performed by Galey and Bracki, and the windshield reflection

evidence. On the other side, the evidence supporting Payton having the green light

comprises only Payton’s testimony and the alternative interpretation of the

windshield reflection evidence. Given this evidence, the Court finds that Lane-

Murray has not proven, by a preponderance of the evidence, that Payton had the

green light and Kulesza ran a red.

      For one, the Court did not find Payton’s testimony about his green light to be

credible. Given that he was intoxicated at the time of the accident, it is entirely

possible that he either did not see the light or at least misremembered what he did

see. Or, worse, that he outright lied. After all, only a few hours after the accident,

Payton told Officer Galey that not only did he have the green light, but that he had

waited at a red light and watched the light turn from red to green before entering the



                                           18
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 19 of 38 PageID #:623




intersection. That sequence of events is clearly contradicted by the POD video footage,

which shows him driving straight into the intersection without stopping at the light

at all. Payton’s credibility is severely undermined by the video’s indisputable

refutation of his assertion that he had stopped at the intersection

      On the windshield-reflection evidence, that footage is at best inconclusive,

which is not enough to meet the preponderance of evidence standard. The Court

agrees with Lane-Murray that the windshield evidence does not definitively prove

that the westbound Congress light was green. As Lane-Murray points out, at the

moment the light reflection becomes visible in the video footage, the Postal Service

truck is actually in the midst of veering north. Indeed, the fact that the POD camera

itself is located at the northwest corner of the intersection suggests that at the

moment the image was captured, the Postal Service truck was at least facing

northwest, because the northwest-facing camera was able to capture the front of the

truck head-on. Depending on the concavity of the windshield (which we know nothing

about), the green light possibly could be (if there were no other evidence) the

westbound Congress light, although it is unlikely and hard to tell for sure. Thus, the

reflection evidence is at best inconclusive.

      In contrast, the Court was persuaded by the light-timing analyses conducted

by Galey and Bracki. The Court agrees that the stop-and-go behavior of the other cars

on the road suggests at least that the westbound Congress light turned green around

13 seconds before the collision (that is, roughly 13 seconds before 3:16:30), and based

on the light-timing analysis by Galey, that green light should have lasted at least 20



                                           19
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 20 of 38 PageID #:624




seconds. That timing is confirmed by Bracki’s analysis, in which he concluded that

Kulesza’s light likely turned to yellow about 5 seconds after the accident, and then

red about 8 seconds after the accident. And then 17 seconds after the accident, the

bystander-video footage clearly shows the southbound Independence lights turning

from red to green, which means the northbound Independence lights also turned from

red to green. See Gov’t Exh. 31 at 29. If Payton truly had the green light at the time

of the accident, that would mean that in the 17-second span between the collision and

the light changing in the bystander video, the northbound Independence light would

have had to at least cycle through a green, yellow, and red light, then back to green,

which does not match up with the timing analyses developed by Galey and Bracki.

And Lane-Murray does not really offer any evidence undermining the methodology

or conclusions of the light-timing studies.

      All in all, in weighing the evidence and the live testimony, the Court finds that

Kulesza had the green light, which means Payton ran the red light.

                              4. Kulesza’s Traffic Lane

      There was also a dispute about whether Kulesza was in the wrong traffic lane

at the time of the accident. This is the backdrop: as westbound Congress meets the

northbound Independence intersection, Congress has three lanes: a left-turn-only

lane, a center through-lane, and a right-turn-only lane. Here is a close-up of the lanes:




                                           20
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 21 of 38 PageID #:625




Gov’t Exh. 31 at 7.11 This image also shows the short stretch of westbound Congress

that lies between northbound and southbound Independence. That middle stretch of

road itself has three lanes, including a left-turn-only lane and at least one straight-

through lane. Backing up a bit, as the image shows, the lanes are aligned in such a

way that the straight-through lane at northbound Independence feeds into the

rightmost lane on the middle stretch of road. And the left-turn lane at northbound

Independence (where Kulesza was) actually progresses, if a car drives straight

without veering at all, into the middle straight-through lane. So, in order to make a

left turn onto southbound Independence, a driver actually must switch lanes one

more time to get into the left-turn lane on the middle stretch of road.

      On the night of the accident, Kulesza was planning to drive straight past

Independence and continue on westbound Congress. Thus, based on the lane

markings, at the Congress and northbound Independence traffic light, he should have

been in the center through-lane in order to end up in the rightmost lane on the middle

stretch of road, where he could then continue straight on Congress. Indeed, Kulesza

testified that he was in the center lane at the time of the collision. On cross-

examination, however, Payton’s counsel played the POD video footage and pointed

out that in the video, the Postal Service truck was almost entirely in the left-turn-

only lane while crossing the northbound Independence intersection. Here are a few

screenshots from the video:




      11Again,    the yellow arrows and red labels were created by the government’s expert,
Michael Bracki.
                                             21
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 22 of 38 PageID #:626




Gov’t Exh. 31 at 12. Based on the video footage, the Court agrees with Payton and

finds that Kulesza was primarily in the left-turn-only lane on westbound Congress at

the time of the accident. At most, he might have been veering slightly—just one foot

or so—into the center lane, but the video footage clearly undermines Kulesza’s

testimony on this point.

      According to the government, though, none of that matters because even if

Kulesza was in the left-turn-only lane, that lane would have morphed into a straight-

through lane by the time he reached the middle stretch of road between northbound

and southbound Independence. It is true that the left-turn-only lane does become the

straight-through lane on that middle stretch of road, so the lane configurations at

first glance seem a bit odd. But there does appear to be method to the madness: the

close-up image (displayed a couple of pages earlier in this Opinion) shows, on

northbound Independence, a dashed lane marking that curves onto westbound

Congress. The dashed line becomes the right-side of the middle straight-through lane

                                         22
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 23 of 38 PageID #:627




on Congress. So the middle lane on that in-between stretch of road accommodates

drivers on northbound Independence who turn left onto Congress intending to go

straight on Congress. Meanwhile, those on westbound Congress at northbound

Independence should be in the straight-through lane if they wish to go, well, straight.

Those drivers then proceed into what is the rightmost lane on the middle stretch. In

contrast, a driver in the left-turn-only lane at Congress and northbound

Independence should veer left into the left-turn-only lane at Congress and

southbound Independence. That means that Kulesza was in the wrong traffic lane at

the time of the collision.

                                   5. Speed Limit

       Finally, there is a dispute about the speed limit governing the stretch of

westbound Congress Parkway that Kulesza was driving on right before the accident.

This is ultimately a legal question but is premised on a few factual findings.

       First, for the sake of completeness, there is no dispute that the speed limit on

northbound Independence was 30 miles per hour. There is also no dispute that

Payton, driving at 53 miles per hour, was going above that speed limit.

       As for Kulesza, the parties dispute whether his speed limit on westbound

Congress was 25 or 30 miles per hour. According to Lane-Murray and Payton, there

was actually a 25-mile-per-hour speed limit marker posted on westbound Congress.

During trial, Payton presented a photograph of the speed limit sign posted on

westbound Congress between Independence to the west and Millard Avenue to the




                                          23
Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 24 of 38 PageID #:628
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 25 of 38 PageID #:629




Kulesza, coming off the I-290 exit ramp, to physically see the posted speed limit

because the sign is located before the exit ramp, so drivers exiting off the I-290

expressway onto westbound Congress do not see any speed limit markers on

westbound Congress between the I-290 ramp and the Independence intersection. Of

course, that still leaves the question of whether Kulesza should be bound by a speed

limit marker that was impossible for him to see, but, as mentioned above, that is

ultimately a legal question, so it will be addressed in the next section.

                               II. Conclusions of Law

      Lane-Murray argues that Payton and Kulesza were both negligent under

Illinois law. To be clear, the question of Payton’s negligence is not seriously in

dispute—he was intoxicated and ran a red light. Rather, the real crux of this case is

whether (and to what extent) Kulesza was also negligent. As explained above, the

Court finds that Kulesza had the green light as he entered the intersection, but he

was driving over the speed limit when the accident occurred. The Court also notes

that Kulesza was driving a seven-ton truck through an obstructed-view intersection.

      In order to recover against the government for Kulesza’s negligence, though,

Lane-Murray must proceed under the Federal Tort Claims Act, 28 U.S.C. § 2674. The

FTCA “is a limited waiver of the United States’ sovereign immunity.” Luna v. United

States, 454 F.3d 631, 634 (7th Cir. 2006). It renders the federal government liable for

those acts or omissions of its employees that would be unintentional torts in the state

in which they happened had they been committed by someone other than a federal

employee. Id.; Richards v. United States, 369 U.S. 1, 6 (1962); 28 U.S.C. §§ 1346(b)(1)



                                          25
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 26 of 38 PageID #:630




and 2674. An action brought under the FTCA is governed by “the law of the place

where the act or omission occurred.” 28 U.S.C. § 1346(b); Luna, 454 F.3d at 634. In

this case, the alleged negligence occurred in Illinois, so Illinois law governs.

      In practice, that means Kulesza and Payton are subject to the same

substantive legal standard. Under Illinois tort law, Lane-Murray must prove that (1)

the defendants owed Murray a duty; (2) they breached that duty; and (3) their breach

was a proximate cause of Murray’s injuries. First Springfield Bank & Trust v.

Galman, 720 N.E.2d 1068, 1071 (Ill. 1999); Barnett v. Ludwig and Co., 960 N.E.2d

722, 730 (Ill. App. Ct. 2011); Furry v. United States, 712 F.3d 988, 992 (7th Cir. 2013).

Lane-Murray must prove each of these elements by a preponderance of the evidence.

Nolan v. Weil-McLain, 910 N.E.2d 549, 562 (Ill. 2009); Leonardi v. Loyola Univ. of

Chi., 658 N.E.2d 450, 455 (Ill. 1995).

                               A. Payton’s Negligence

      As noted earlier, the question of Payton’s negligence is not seriously in dispute.

All of the parties acknowledge that Payton should be held at least 50% liable for the

accident (with the government arguing that Payton is 100% responsible). And given

the factual findings against Payton—he was intoxicated, speeding, and ran a red

light—the elements of negligence are squarely met with regard to Payton.

                              B. Kulesza’s Negligence

      The key dispute is whether Kulesza was also negligent. Turning first to the

question of duty, the government does not really dispute that there is a duty to drive

safely and follow the speed limit. To sum up, here are the factual findings against



                                           26
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 27 of 38 PageID #:631




Kulesza: (1) he was driving a seven-ton truck; (2) he was driving above the speed limit

at 36 miles per hour; (3) he knew that the intersection was obstructed by foliage; and

(4) he was in the wrong lane. True, there is a dispute about what the speed limit

actually was. As mentioned above, the government argues that Kulesza’s speed limit

was 30 miles per hour, while Lane-Murray and Payton argue that his speed limit was

25 miles per hour. In support of 30 miles per hour, the government points to the

Illinois Vehicle Code, which says that the speed limit in an urban district is 30 miles

per hour unless otherwise posted. 625 ILCS 5/11–601(c). And here, the government

contends, there was no posted speed limit marker along westbound Congress between

the point when Kulesza got off the I-290 exit ramp and the Independence Boulevard

intersection. Thus, argues the government, Kulesza’s speed limit was 30 miles per

hour.

        What makes this a tricky issue is that there was in fact a posted speed limit

marker of 25 miles per hour on Congress. The problem, though, is that the sign was

posted east of where the I-290 exit ramp merges onto westbound Congress. That

means it would have been impossible for anyone merging onto westbound Congress

from I-290 to see the sign. Hence this legal question: are drivers who are coming off

I-290 to merge onto westbound Congress bound by the 25-mile-per-hour marker? Or

put more broadly: are drivers who are coming off a highway exit ramp and merging

onto a surface street bound by the speed limit on a sign posted on the street before

the ramp?




                                          27
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 28 of 38 PageID #:632




      It appears that there is zero case law on this point in Illinois. None of the

parties identified any cases on this precise issue, nor could the Court find any. If the

Court had to decide the issue, then the conclusion would probably be that drivers are

bound by the posted speed limit. From a practical perspective, it would be absurd if

drivers on that one block of westbound Congress were essentially bound by different

speed limits depending on when they merged onto the street (as in, Kulesza coming

off the I-290 exit ramp would be bound by the 30-mile-per-hour default limit, while a

driver who had been driving locally on the same block would be bound by the 25-mile-

per-hour sign). And requiring adherence to the posted surface-street limit would

promote greater caution in the drivers exiting a highway.

      In any event, as it turns out, it is not necessary to determine the exact speed

limit along that stretch of Congress, because either way, at 36 miles per hour, Kulesza

was both over the speed limit and going too fast for the conditions. Even if the limit

was 30 miles per hour, at 36 miles per hour, he was driving 20% over the speed limit.

Indeed, “regardless of what the applicable maximum speed limit is, drivers are still

required to drive at a speed which is reasonable and proper for traffic conditions.”

Watkins v. Schmitt, 665 N.E.2d 1379, 1387 (Ill. 1996) (citing 625 ILCS 5/11–601).

With seven tons of weight behind him, Kulesza should have known that any collision

with his truck would cause much graver damage than an ordinary passenger vehicle.

It was 3 a.m. (so artificial light was all there was) and foliage obstructed the view of

the intersection. The Court concludes that Kulesza breached his duty to drive safely.




                                          28
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 29 of 38 PageID #:633




      That still leaves the question of causation, though. Here, the government does

not dispute that Kulesza was a “but-for” cause of the accident—if Kulesza had gotten

to the intersection even a couple of seconds earlier or later, the accident likely would

not have happened. What the government does dispute, though, is proximate cause.

As a threshold matter, just because Payton was found to be liable does not mean

Kulesza cannot also be liable. “It is a fundamental principle that there may be more

than one proximate cause of an injury.” Espinoza v. Elgin, Joliet & E. Ry. Co., 649

N.E.2d 1323, 1328 (Ill. 1995). In determining whether Kulesza was also a proximate

cause of the accident, “[t]he relevant inquiry is whether the injury is of a type that a

reasonable person would see as a likely result of his or her conduct.” Abrams v. City

of Chicago, 811 N.E.2d 670, 674-75 (Ill. 2004) (cleaned up). So, the focus here is

whether Kulesza could have reasonably foreseen that his actions—driving a seven-

ton truck over the speed limit at an obstructed-view intersection—were likely to

result in a car accident.

      The government argues no. According to the government, Illinois law does not

require drivers to foresee the negligence of other drivers. See Gov’t Br. at 2. But this

cannot be correct. Simply having the green light does not absolutely insulate a driver

from liability for his own negligence. Consider, for instance, if Kulesza had been

driving at 100 m.p.h. with his eyes closed through the intersection. In that case, the

fact that he had a green light would not be dispositive. But in essence, the government

is asking the Court to adopt a less-extreme version of that hypothetical by letting




                                          29
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 30 of 38 PageID #:634




Kulesza completely off the hook as a matter of law simply because Payton was

negligent.

       More importantly, the caselaw does not support a blanket rule that one driver’s

negligence negates the negligence of a different driver for proximate-cause purposes.

For one, none of the cases cited by the government are quite on point. First

Springfield Bank, for instance, was about a no-parking sign violation. As the Illinois

Supreme Court noted in that case, “[t]he question is whether it was reasonably

foreseeable that violating a ‘no parking’ sign at mid-block would likely result in a

pedestrian’s ignoring a marked crosswalk at the corner, walking to mid-block, and

attempting to cross a designated truck route blindly and in clear violation of the law.”

720 N.E.2d at 1073. Indeed, the state supreme court distinguished the case from a

different case in which a driver parked in the middle of a pedestrian crosswalk; there,

the court explained, it was perfectly foreseeable that blocking a crosswalk could lead

to a pedestrian accident. Id. (citing Scerba v. City of Chicago, 672 N.E.2d 312 (Ill.

App. Ct. 1996)). In contrast, parking in a mid-block “no parking” zone did not increase

“the likelihood that a pedestrian would forgo an open crosswalk in favor of an

obstructed and unlawful mid-block crossing.” First Springfield Bank, 720 N.E.2d at

1074. Another way to look at it is that the mid-block “no parking” sign in First

Springfield Bank was not meant to deter pedestrian accidents. Here, by contrast, the

speed regulations that Kulesza violated were meant precisely to guard against the

possibility of a car accident.




                                          30
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 31 of 38 PageID #:635




       Nor does Daly v. Bant establish an absolute rule that one driver’s negligence

is, as a matter of law, unforeseeable to another negligent driver. Daly v. Bant, 258

N.E.2d 382, 385 (Ill. App. Ct. 1970). That case involved a two-car collision in which

the defendant was speeding but the plaintiff also ran a stop sign. It is true that the

Illinois Appellate Court held that proximate cause had not been satisfied, but the

court’s reasoning was that the plaintiff had failed to prove, as an evidentiary matter,

that the defendant was in fact speeding. Daly, 258 N.E.2d at 385. So that case does

not govern.13 The same goes for Marsh v. McNeill, in which the Illinois Appellate

Court held that “the sole cause of the collision was the fact that [the plaintiff] drove

her car directly into the path of [the defendant’s] truck under circumstances that

afforded him no opportunity to avoid the collision.” 483 N.E.2d 595, 598 (Ill. App. Ct.

1985). Specifically, the plaintiff in Marsh alleged that the defendant breached a duty

to sound his horn and apply his brakes to avoid the accident, which the court rejected.

Id. Here, by contrast, the allegation is not that Kulesza failed to swerve or sound his

horn or take any affirmative precautionary measure; rather, the allegation is that

Kulesza himself was driving at an unreasonable speed.




       13At  trial, the government acknowledged the evidentiary shortcoming but noted that,
nonetheless, the Daly court explained that even if the defendant truly had been speeding,
there would still be no proximate cause. That does not accurately describe the holding.
Rather, the court mentioned that even if the defendant had been speeding, that would not
constitute negligence per se—but the court left open whether the elements of negligence could
have otherwise been met. Daly, 258 N.E.2d at 385 (“The mere failure to perform a statutory
duty does not necessarily constitute negligence; a party may be negligent if the circumstances
under which he, she, or it fails to observe the statute indicate a neglect of duty; but the mere
failure, alone, to comply with the statute, may not be negligence.”).
                                              31
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 32 of 38 PageID #:636




      Similarly, none of the other cases cited in the government’s brief are quite

analogous to the facts of this case. Abrams and Thompson both involved municipal

defendants, as opposed to a driver involved in a two-vehicle collision. Abrams v. City

of Chicago, 811 N.E.2d 670 (Ill. 2004) (holding that the city, as opposed to another

driver on the road, could not have foreseen that the failure to send an ambulance to

plaintiff would cause plaintiff to drive herself, run a red light, and hit a drunk driver);

Thompson v. County of Cook, 609 N.E.2d 290 (Ill. 1993) (holding that county’s failure

to maintain a road sign was not proximate cause of car accident where plaintiff was

hit by driver who was speeding, drunk, and evading police). In Osborne, the Illinois

court held that it was not negligent for a driver to swerve to respond to a “sudden

emergency” where the driver had been careful up to that point. Osborne v. Redell, 159

N.E.2d 841 (Ill. App. Ct. 1959). And in Nelson, the question was whether police

officers should be liable for instigating a police chase of a suspect who then ran a red

light and collided with another car; that is not the same thing as two drivers colliding

into each other. Nelson v. Thomas, 668 N.E.2d 1109, 1116 (Ill. App. Ct. 1996) (holding

that police chase was simply “occasion” which provided opportunity for defendant to

independently cause accident). In sum, none of the government’s cited cases establish

a per se rule that a driver is not required to foresee other negligent drivers.

      The proximate-cause requirement ultimately exists to protect defendants from

tort liability for “tragically bizarre” injuries. Cunis v. Brennan, 308 N.E.2d 617, 620

(Ill. 1974). Here, Murray’s injuries were not “tragically bizarre.” The prevention of

car accidents is precisely the reason why safe-driving principles exist, including speed



                                            32
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 33 of 38 PageID #:637




limits and traffic lights. So it is foreseeable that driving over the speed limit can

increase the likelihood of a car accident. What’s more, Kulesza was not driving a

normal passenger car; rather, he was driving a seven-ton box truck on a route that

he knew was obstructed and susceptible to collisions.

      Just one final note on the factual issue of Kulesza being in the wrong lane at

the time of the accident. Ultimately, the Court does not find that fact persuasive in

either the duty or the proximate-cause analyses. Yes, Kulesza violated the lane

markings by being in the left-turn-only lane instead of the through-lane. But it is

difficult to see how being in the wrong lane at this particular intersection contributed

to the collision from a proximate cause perspective. It would be one thing, for

instance, if the traffic lanes had any impact on visibility, but there is no evidence that

Kulesza would have been able to see Payton’s car had he been in the center lane

instead of the left-turn-only lane. And even if Kulesza had been planning to turn left,

he would have still needed to cross the northbound Independence intersection, which

would have still been obstructed, meaning he would have still collided with Payton’s

car. From a but-for cause perspective, it is true that maybe the collision would have

happened a different way, or perhaps not at all, if Kulesza had simply been in the

center lane. But neither Lane-Murray nor Payton offered evidence that the accident

would have happened differently. And, in any event, whether the accident would have

happened in a different way does not really speak to the proximate-cause inquiry of

whether it was foreseeable to Kulesza that being in the left-turn lane instead of the

center lane was likely to result in a collision with a car coming up northbound



                                           33
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 34 of 38 PageID #:638




Independence. For those reasons, the Court is not relying on Kulesza’s wrong-lane

driving in determining that Kulesza proximately caused the accident. Rather, the

finding of proximate cause is based on the fact that Kulesza was driving too fast for

the circumstances, which included the legal speed limit (whether it be 25 or 30 miles

per hour), the size and weight of his truck, the artificial-light-only lighting, and the

obstructed view at the intersection.

                          C. Apportionment of Liability

      That being said, even though both drivers were negligent, Kulesza’s part in the

accident was extremely small relative to Payton’s negligence. Specifically, the Court

finds that Payton was 95% at fault, while Kulesza was only 5% at fault.

      For one, it obviously matters a great deal that Kulesza had the green light. It

is true that, as explained above, the green light does not completely exonerate

Kulesza from any wrongdoing—after all, he was driving faster than was reasonable

under the circumstances. But that is still vastly outweighed by the fact that Payton

was intoxicated and ran the red light. And even if Payton had been fully in control of

his car, he was still driving more than 20 miles per hour above his speed limit. If that

sounds like a lot for a 30 miles-per-hour zone, it is even more starkly visible in the

POD video footage, which shows Payton’s car entering the intersection at a startlingly

faster speed than any of the other cars on the road that night. So, even though

Kulesza was speeding, there was very, very little time for Kulesza to slow down once

Payton’s car became visible. Under those circumstances, Payton’s negligence far




                                          34
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 35 of 38 PageID #:639




outweighs Kulesza’s. The 95%-5% apportionment of liability reflects the relative

blameworthiness of the defendants.

                                      III. Damages

      Under Illinois law, “all defendants found liable are jointly and severally liable

for plaintiff’s past and future medical and medically related expenses. Any defendant

whose fault, as determined by the trier of fact, is less than 25% of the total fault …

shall be severally liable for all other damages.” 735 ILCS 2-1117. In practical terms,

what this means is that Payton and the government would have been jointly and

severally liable for Murray’s medical expenses, but Murray seeks no medical

damages. Instead, because Kulesza’s fault was determined to be only 5%, which is

under the 25% threshold, the government will only be severally liable for all non-

medical damages. In other words, the government will be responsible for only 5% of

all non-medical damages. Payton remains responsible for the entire amount (because

he obviously exceeds the 25% threshold), though collection from him, as a practical

matter, no doubt will be difficult.

      Lane-Murray seeks damages under the Illinois Wrongful Death Act, 740 ILCS

180/1.14 “A wrongful-death action covers the time after death and addresses the injury

suffered by the next of kin due to the loss of the deceased rather than the injuries

personally suffered by the deceased prior to death.” Wyness v. Armstrong World

Indus., Inc., 546 N.E.2d 568, 571 (Ill. 1989). Specifically, it is meant to provide the

family with “the benefits that would have been received from the continued life of the


      14Lane-Murray   also alleged claims under the Illinois Survival Act, 755 ILCS 5/27-6,
but those claims were all dismissed at the pretrial stage. R. 110 at 1.
                                            35
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 36 of 38 PageID #:640




decedent.” Elliott v. Willis, 442 N.E.2d 163, 168 (Ill. 1982). Here, Lane-Murray seeks

$8,000,000 in damages for loss of consortium, loss of society, loss of emotional support,

grief and suffering, and loss of financial support, as well as $11,759.09 in funeral

expenses. Lane-Murray does not seek any medical expenses. Because this was a

bench trial, it is up to the Court to determine the amount of damages that will be “a

fair and just compensation with reference to the pecuniary injuries resulting from

[Murray’s] death, including damages for grief, sorrow, and mental suffering, to the

surviving spouse and next of kin of such deceased person.” 740 ILCS 180/2(a). The

Court also decides how to apportion the damages among Murray’s surviving family

members. 740 ILCS 180/2(b).

      Based on the testimony offered at trial, the total compensatory damages award

for Murray’s wife and three children, K.M., A.M., and S.M., is $1,750,000. Sydni

Murray was relatively young when he passed (just 31 years old), and he had at least

40 years more years of life expectancy (Stipulations 10 and 11). Lane-Murray testified

convincingly about the importance of Sydni’s companionship as a spouse and as a

father to S.M., who was six years old at the time of trial. Lane-Murray credibly

described how Sydni used to spend time with S.M., singing to her and doing all sorts

of activities with her. After the accident, S.M. would frequently ask Lane-Murray

when Sydni was coming home and why he couldn’t take her to school or help her with

her homework. As for Lane-Murray herself, she explained how she closed herself off

to relationships for years after the accident and still feels attached to Sydni. She




                                           36
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 37 of 38 PageID #:641




emphasized how difficult it was for her to raise S.M. by herself, particularly because

S.M. still asks about Sydni.

       In addition to Lane-Murray’s testimony, Kandace Abernathy also testified

convincingly about Sydni’s important role in their son K.M.’s life. K.M. was 14 years

old at the time of trial, and according to Abernathy, K.M. and Sydni were best friends.

Abernathy explained how Sydni was an important role model for K.M., and that since

the accident, K.M. has become noticeably more reserved and has started seeing a

counselor at school. Unfortunately, A.M’s mother, Richara Jackson, did not testify at

trial, so the Court was unable to hear direct testimony on Sydni’s relationship with

his daughter A.M. In addition, the testimony on Sydni’s very spotty employment

record was much too vague to permit any inference to be drawn on his financial

contributions for purposes of lost wages.

      On apportionment, it is normally crass to compare the strength of familial

connections. But court decisions must be based on evidence, and here, the testimony

showed that Murray’s connection with Lashawna and K.M. was tighter than with

S.M., who in turn had more connection than A.M. So, the allocations are:

                    Lashawna:    $550,000
                    KM.:         $550,000
                    S.M.         $400,000
                    A.M.:        $250,000

Finally, the estate is also entitled to $11,759.09 in funeral expenses (Stipulation 9).

So, the total damages award is $1,761,759.09.




                                            37
  Case: 1:17-cv-08474 Document #: 129 Filed: 07/08/20 Page 38 of 38 PageID #:642




      As mentioned above, under 735 ILCS 2-1117, because these are all non-medical

damages, Payton will be liable for the entire award of damages, while the government

will be on the hook for 5% ($88,087.95). The status hearing of July 17, 2020 is vacated,

and the Court will enter final judgment.


                                                      ENTERED:



                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: July 8, 2020




                                           38
